Title: Continental Congress to the American Peace Commissioners: Instructions, 29 October 1783
From: Continental Congress
To: American Peace Commissioners


          
            October 29th. 1783.
          
          
            By The United States in Congress Assembled
            To the Ministers Plenipotentiary of the United States of America at the Court of Versailles empowered to negociate a Peace or to any one or more of them.
            First. You are instructed and authorised to announce to his Imperial Majesty the Emperor of Germany or to his Ministers the high sense which the United States in Congress Assembled entertain of his exalted character and eminent virtues

and their earnest desire to cultivate his friendship and to enter into a Treaty of Amity and Commerce for the mutual advantage of the Subjects of his Imperial Majesty & the Citizens of these United States.
            Secondly. You are instructed to meet the advances and encourage the disposition of the other Commercial Powers of Europe for entering into Treaties of Amity and Commerce with these United States. In negociations on this subject you will lay it down as a principle in no case to be deviated from that they shall respectively have for their basis the mutual advantage of the contracting Parties on terms of the most perfect equality and reciprocity and not to be repugnant to any of the Treaties already entered into by the United States with France and other Foreign Powers. That such Treaties shall in the first instance be proposed for a term not exceeding fifteen Years, and shall not be finally conclusive until they shall respectively have been transmitted to the United States in Congress Assembled for their examination and final direction; and that with the draughts or propositions for such Treaties shall be transmitted all the information which shall come within the knowledge of the said Ministers respecting the same and their observations after the most mature enquiry on the probable advantages or disadvantages & effects of such Treaties respectively.
            Thirdly. You are instructed to continue to press upon the Ministers of his Danish Majesty the justice of causing satisfaction to be made for the value of the Ships and Goods Captured by the Alliance Frigate and sent into Bergen, and how essentially it concerns the honor of the United States that their gallant Citizens should not be deprived of any part of those Prizes, which they had so justly acquired by their valour. That as far as Congress have been informed, the estimate of those Prizes at fifty thousand pounds sterling is not immoderate; that no more however is desired than their true value, after every deduction which shall be thought equitable. That Congress have a sincere disposition to cultivate the friendship of his Danish Majesty and to promote a commercial intercourse between his Subjects and the Citizens of the United States on terms which shall promise

mutual advantage to both Nations. That it is therefore the wish of Congress that this claim should still be referred to the equitable disposition of his Danish Majesty in full confidence that the reasonable expectations of the Parties interested will be fully answered; accordingly you are fully authorised and directed after exerting your best endeavours to enforce the said claim to the extent it shall appear to you to be well founded, to make abatements if necessary and ultimately to accept such compensation as his Danish Majesty can be prevailed on to grant.
            Fourthly. You are further instructed to enquire and report to Congress the reasons why the expedition of the Alliance and Bon homme Richard and the Squadron which accompanied them was carried on at the expence and on account of the Court of France? Whether any part of the profit arising therefrom accrued to the United States; or any of the expence thereof hath been placed to their Account? Whether the proceeds of any of the Prizes taken in that expedition and which is due to the American Officers and Seamen employed therein is deposited in Europe, and what amount; where; and in whose hands?
            Fifthly. The acquisition of support to the Independence of the United States having been the primary object of the instructions to our Ministers respecting the Convention of the neutral Maritime Powers for maintaining the freedom of Commerce, You will observe that the necessity of such support is superceded by the Treaties lately entered into for restoring peace. And although Congress approve of the principles of that Convention as it was founded on the liberal basis of maintainance of the rights of neutral nations and of the Privileges of Commerce; yet they are unwilling at this juncture to become a party to a Confederacy which may hereafter too far complicate the interests of the United States with the Politics of Europe; and therefore if such a progress is not already made in this

business as may render it dishonorable to recede, it is the desire of Congress and their instruction to each of the Ministers of the United States at the respective Courts in Europe, that no further measures be taken at present towards the admission of the United States into that Confederacy.
            Sixthly. The Ministers of these United States for negociating a Peace with Great Britain are hereby instructed, authorised & directed to urge forward the definitive Treaty to a speedy conclusion and unless there shall be an immediate prospect of obtaining Articles or explanations beneficial to the United States in addition to the provisional Articles, that they shall agree to adopt the provisional Articles as the substance of a definitive Treaty of Peace.
            Seventhly. The Minister or Ministers of these United States for negociating a Peace are hereby instructed to negociate an explanation of the following paragraph of the declaration acceded to by them on the 20th. of January 1783 relative to Captures Viz: “That the term should be one month from the Channel and North Sea as far as the Canary Islands inclusively whether in the Ocean or the Mediterranean.”
            Eighthly. Mr. Jay is hereby authorised to direct Mr.

Carmichael to repair to Paris should Mr. Jay be of opinion that the interest of the United States at the Court of Madrid may not be injured by Mr. Carmichael’s absence; and that Mr. Carmichael carry with him the Books and Vouchers necessary to make a final and compleat settlement of the account of public monies which have passed through the hands of Mr. Jay and himself and that Mr. Barclay attend Mr. Jay and Mr. Carmichael to adjust those Accounts.
            Ninthly. Mr. Jay has leave to go to Bath should he find it necessary for the benefit of his health.
            
              Cha Thomsonsecy.
            
          
         
          Endorsements: [in John Adams’ hand:] Instructions / [in Franklin’s hand:] Oct. 29. 83—
          Notation: For the Ministers plenipo &c
        